Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone from Azuka Dike (Reg. No.68,497)) on 5/10/2021.

AMENDMENTS TO THE CLAIMS
The following listing of claims will replace all prior versions and listings of claims in this application.
25.  (Currently Amended).please strike out the phrase “is configured to” at the beginning of line 07 of the claim.

Response to Amendment and Arguments
.Applicant has amended claims 1, 4. 9, 13, 19, 21, 24, 33 & 36 to further clarify these claims. The Applicant amended claims 25 & 31 to overcome rejections 112b issued for claims 25-33 & 35-36 based on invocation  of 112f by claims 25 & 31. The amendment of claims 25 & 31 has obviated invocation of 112f and hence has overcome 
The Applicants’ arguments against 103(a) rejections issued for claims 1-9, 11-21, 23-33 & 35-36 has been reviewed and has been found persuasive. !03 (a) rejections issued against claims 1-9, 11-21, 23-33 & 35-36  has been withdrawn.
The Applicant has filed an eTD on 5/07/2021 which has been accepted and approved. The DP rejection issued in the previous office action has been withdrawn.
The case has now been placed in allowable condition.
Allowable Subject Matter
Claims 1-9, 11-21, 23-33 & 35-36 are allowed. 
This communication warrants No Examiner's Reason for Allowance for claims 1-9, 11-21, 23-33 & 35-36  applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 4/01/2021 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497